Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 1 of 33 PageID #: 1595



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------X

  EDEN PINO, LESTER MONCADA, and
  WALTER ULLOA, on behalf of
  themselves and all others similarly
  situated,                                      MEMORANDUM & ORDER

                      Plaintiffs,               17-cv-5910 (KAM)(RER)

              -against-

  HARRIS WATER MAIN & SEWER
  CONTRACTORS INC., STEVEN KOGEL,
  individually, and BRETT KOGEL,
  individually;

                      Defendants.

  ----------------------------------X
  KIYO A. MATSUMOTO, United States District Judge:

              Plaintiffs Eden Pino, Lester Moncada, and Walter Ulloa

  (collectively, “Plaintiffs”) bring this class action on behalf

  of themselves and other similarly situated against Defendants

  Harris Water Main & Sewer Contractors, Inc. (“Harris Water”),

  Steven Kogel, and Brett Kogel (collectively, “Defendants”),

  alleging violations of the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. §§ 201 et seq., New York Labor Law (“NYLL”), §§ 190 et

  seq., and N.Y. Comp. Codes R. & Regs. (“NYCCRR”) tit. 12 § 142-

  2.2.

              Presently before the Court is Plaintiffs’ motion to

  certify a class pursuant to Federal Rules of Civil Procedure

  Rule 23(b)(3) (“Rule 23 Class” on plaintiffs NYLL and NYCCRR



                                       1
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 2 of 33 PageID #: 1596



  claims).    The case was previously conditionally certified as a

  collective action under the FLSA.          For the reasons stated

  herein, Plaintiffs’ motion to certify a Rule 23 class action for

  the NYLL and NYCCRR claims is GRANTED in part and DENIED in

  part.

                                  BACKGROUND

              Harris Water is a New York business that does

  construction, installation, maintenance and repair work on

  residential and commercial water mains and sewer lines in New

  York City.    (ECF No. 1, Complaint (“Compl.”), ¶ 3.)         Steven

  Kogel is the Chief Executive Officer of Harris Water and Brett

  Kogel is the Vice President of Harris Water.          (Id. ¶¶ 4-5.)

  Plaintiffs were employed by Harris Water as non-exempt crew

  members/field employees performing manual labor.          (Id. ¶ 6.)

              On October 10, 2017, Plaintiffs filed a complaint, on

  behalf of themselves and all others similarly situated, against

  Defendants Harris Water, Steven Kogel, and Brett Kogel.            (See

  Compl. ¶¶ 1, 25.)     Plaintiffs alleged that Defendants willfully

  violated the FLSA, the NYLL, and the NYCCRR.          (Compl. ¶ 1.)

  Plaintiffs brought eight claims under the FLSA, 29 U.S.C. §§ 201

  et seq. and NYLL §§ 650 et seq.          (Id.)   Claims one and two allege

  FLSA claims for: (1) unpaid wages and unpaid overtime, and (2)

  unlawful retaliation against employees who complained about

  Defendants’ failure to pay accurate wages.          (Compl. ¶¶ 49, 71-83.)


                                       2
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 3 of 33 PageID #: 1597



  Claims three to seven allege NYLL claims for failure to pay wages

  and overtime wages; failure to pay wages when due; failure to pay

  for purchasing, laundering, and maintaining required uniforms;

  unlawful deductions from wages; and failure to provide notice and

  wage statements in violation of NYLL requirements.           (Compl. ¶¶ 49,

  84-111.)    Claim eight alleges a claim of action for unjust

  enrichment.    (Compl. ¶¶ 112-16.)

              On March 16, 2018, Plaintiffs moved for conditional

  certification of the collective action under the FLSA, which

  Defendants opposed.      (See ECF Nos. 23, 25.)      On September 2,

  2018, Magistrate Judge Ramon E. Reyes granted Plaintiffs’ motion

  for conditional certification of the FLSA collective action.

  (See ECF No. 29, Judge Reyes’s Summary Order dated September 5,

  2018.)   Judge Reyes determined that, for collective action

  certification purposes, the named Plaintiffs and workers

  similarly situated to the named Plaintiffs were victims of

  Defendants’ common policy that violated the FLSA.           (Id. at 5,7.)

              On December 13, 2019, Plaintiffs moved to amend their

  complaint as a result of discovery that allegedly uncovered

  Defendants’ failure to comply with Defendants’ obligations under

  NYLL § 195.1(a).     (ECF Nos. 52-58.)     Specifically, Plaintiffs

  requested to expand the putative Rule 23 Class for Defendants’

  alleged failure to provide all employees with written pay rate

  notices as required by NYLL § 195 and requested to remove


                                       3
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 4 of 33 PageID #: 1598



  Plaintiffs’ waiver of liquidated damages in the event that the

  class was certified.      (ECF No. 54.)    Defendants opposed

  Plaintiffs’ motion to amend the complaint.         (ECF No. 58.)     On

  January 9, 2020, Defendants filed a motion to decertify the

  conditionally certified FLSA collective action.          (ECF No. 62.)

              On September 23, 2020, this Court issued an Order

  granting in part and denying in part Plaintiffs’ motion to amend

  their complaint and denying Defendants’ motion to decertify the

  FLSA collective action.      (See ECF No. 68, Memorandum and Order,

  dated September 23, 2020.)       The Court granted Plaintiffs’

  request to remove the waiver of liquidated damages in the

  complaint in the event a class is certified but denied

  Plaintiffs’ request to expand the putative Rule 23 class as

  futile.    (Id.)   The Court reasoned that Plaintiffs had not

  plausibly alleged or established that sufficient evidence could

  be produced regarding missing wage notices for all employees in

  the proposed expanded class.       (Id.)   In addition, the Court

  denied Defendants’ motion to decertify the FLSA collective

  action because the Court found that Plaintiffs met their modest

  burden of showing that they were adversely affected by

  Defendants’ common policy or plan, and thus Plaintiffs were

  similarly situated.      (Id.)

              On September 25, 2020, Plaintiffs filed their amended

  complaint.    (ECF No. 69, Amended Class and Collective Action


                                       4
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 5 of 33 PageID #: 1599



  Complaint (“Am. Compl.”).)       Plaintiffs removed the waiver of

  liquidated damages in the event a class is certified.           (Id. ¶

  70.)    Plaintiffs sought liquidated damages on their NYLL claims.

  (Id.)    Defendants filed their answer to the amended complaint on

  October 10, 2020.     (ECF No. 61.)

              Plaintiffs then filed the instant motion for Rule 23

  class certification of the NYLL claims, which Defendants oppose.

  (See ECF Nos. 75, 76, 78, 81.)       Plaintiffs seek to certify a Rule

  23 Class consisting of all current and former non-exempt crew

  members/field employees who worked for Defendants performing

  construction, installation, repair and/or replacement of

  residential and commercial water mains and sewer lines in New York

  at any time from October 2011 to the date of this Memorandum and

  Order.    (ECF No. 76, Plaintiffs’ Memorandum of Law in Support of

  Motion for Class Certification (“Pl. Mem.”), at 2.)

              Defendants do not oppose class certification with

  respect to Plaintiffs’ NYLL claims alleging Defendants’ failure to

  pay certain wages, overtime, and for work performed during unpaid

  lunch hours.    (See ECF No. 80, Nicotera Declaration ¶ 8 (“Nicotera

  Decl.”); ECF No. 81, Defendants’ Memorandum of Law in Opposition

  to Plaintiffs’ Motion for Class Certification (“Def. Mem.”), at

  3.)    Defendants oppose class certification with respect to

  Plaintiffs’ claims alleging Defendants’ failure to comply with the

  notice requirements of the Wage Theft Prevention Act (“WTPA”) and


                                        5
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 6 of 33 PageID #: 1600



  failure to reimburse employees for the cost and maintenance of

  uniforms.    (Def. Mem. at 5-6.)

                               LEGAL STANDARDS

     I.    Federal and State Labor Laws

              Under the Fair Labor Standards Act (“FLSA”), subject to

  certain exceptions, an employee who works more than 40 hours in a

  workweek must “receive[] compensation for his [or her] employment

  in excess of [40] hours . . . at a rate not less than one and one-

  half times the regular rate at which he [or she] is employed.”             29

  U.S.C. § 207(a)(1).      The NYLL also generally provides for “one and

  one-half times the employee’s regular rate” when the employee

  works more than 40 hours in a workweek.         N.Y. Comp. Codes R. &

  Regs. tit. 12, § 142-2.2.

              Moreover, under the NYLL, all employers must “provide

  his or her employees, in writing in English and in the language

  identified by each employee as the primary language of such

  employee, at the time of hiring, a notice containing,” inter alia,

  “the rate or rates of pay.”       NYLL § 195(1)(a).     “For all employees

  who are not exempt from overtime compensation,” the notice must

  include “the regular hourly rate and overtime rate of pay.”            Id.

              “Because FLSA and NYLL claims usually revolve around the

  same set of facts, plaintiffs frequently bring both types of

  claims together in a single action using the procedural mechanisms

  available under 29 U.S.C. § 216(b) to pursue the FLSA claims as a


                                       6
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 7 of 33 PageID #: 1601



  collective action and under [Federal] Rule [of Civil Procedure] 23

  to pursue the NYLL claims as a class action under the district

  court’s supplemental jurisdiction.”        Shahriar v. Smith & Wollensky

  Rest. Grp., Inc., 659 F.3d 234, 244 (2d Cir. 2011).           “Where a

  collective action under the FLSA that is based on the same set of

  facts has been approved, there is an inclination to grant class

  certification of state labor law claims.”         Garcia v. Pancho

  Villa’s of Huntington Village, Inc., 281 F.R.D. 100, 104-5

  (E.D.N.Y. 2011) (quoting Lee v. ABC Carpet & Home, 236 F.R.D. 193,

  202-03 (S.D.N.Y. 2006)); see Damassia v. Duane Reade, Inc., 250

  F.R.D. 152, 163 (S.D.N.Y. 2008) (explaining that Courts in the

  Second Circuit routinely certify class actions in FLSA matters so

  that New York State and federal wage and hour claims are

  considered together).

     II.   Class Certification

              Under Federal Rules of Civil Procedure 23 (“Rule 23”), a

  plaintiff may bring a civil action on behalf of a class “only if”:

  “(1) the class is so numerous that joinder of all members is

  impracticable; (2) there are questions of law or fact common to

  the class; (3) the claims or defenses of the representative

  parties are typical of the claims or defenses of the class; and

  (4) the representative parties will fairly and adequately protect

  the interests of the class.”       Fed. R. Civ. P. 23(a)(1)-(4).       In

  addition, under Rule 23(b)(3), which governs the proposed class


                                       7
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 8 of 33 PageID #: 1602



  action here, the court must find “that the questions of law or

  fact common to class members predominate over any questions

  affecting only individual members, and that a class action is

  superior to other available methods for fairly and efficiently

  adjudicating the controversy.”       Fed. R. Civ. P. 23(b)(3).

              In addition to the requirements of numerosity,

  commonality, typicality, adequate representation, predominance,

  and superiority set forth in Rule 23, the Second Circuit has

  recognized an “implied requirement of ascertainability.”            In re

  Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 30 (2d Cir.

  2006).   “To be ascertainable, the class must be ‘readily

  identifiable, such that the court can determine who is in the

  class and, thus, bound by the ruling.’”           Charron v. Pinnacle Grp.

  N.Y. LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010) (quoting McBean v.

  City of N.Y., 260 F.R.D. 120, 132–33 (S.D.N.Y. 2009)).

              “Rule 23 does not set forth a mere pleading standard.”

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).            “A

  party seeking class certification must affirmatively demonstrate

  his [or her] compliance with the Rule,” and “be prepared to prove

  that there are in fact sufficiently numerous parties, common

  questions of law or fact, etc.”          Id.   Class “certification is

  proper only if ‘the trial court is satisfied, after a rigorous

  analysis, that the prerequisites of Rule 23(a) have been




                                       8
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 9 of 33 PageID #: 1603



  satisfied.’”    Id. at 350-51 (quoting Gen. Tel. Co. of Sw. v.

  Falcon, 457 U.S. 147, 161 (1982)).

              If the Rule 23(a) criteria are satisfied, the proposed

  class must also satisfy at least one of the categories provided in

  Rule 23(b) to be certified as a class action.          See Cordes & Co.

  Fin. Servs. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 104 (2d

  Cir. 2007).    The district court is afforded broad discretion in

  class certification questions because the district court is often

  in the best position to assess the propriety of the class action.

  Sumitomo Copper Litig. v. Credit Lyonnais Rouse, Ltd., 262 F.3d

  134, 139 (2d Cir. 2001).

                                  DISCUSSION

              Plaintiffs seek certification under Rule 23(b)(3), which

  allows for class certification if common questions “predominate

  over any questions affecting only individual members” and if class

  resolution “is superior to other available methods for fairly and

  efficiently adjudicating the controversy.”         Fed. R. Civ. P.

  23(b)(3).    Defendants do not oppose class certification for

  Plaintiffs’ claims for unpaid wages and unpaid overtime work.

  (Nicotera Decl. ¶ 8; Def. Mem. at 3.)

              On the other hand, Defendants oppose class certification

  with respect to Plaintiffs’ claims for Defendants’ alleged failure

  to comply with the notice requirements of the WTPA and failure to

  reimburse Plaintiffs for uniforms.        (Def. Mem. at 5-6.)


                                       9
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 10 of 33 PageID #: 1604



   Specifically, Defendants contest whether the commonality and

   typicality requirements of Rule 23(a) and the predominance and

   superiority requirements of Rule 23(b) are met with respect to

   these claims.    (See generally Def. Mem.)       The Court addresses each

   of Rule 23’s requirements for class certification in turn.

     I.    Numerosity

              First, to satisfy Rule 23, the proposed class must be

   “so numerous that joinder of all members is impracticable.”            Fed.

   R. Civ. P. 23(a)(1).     Under Rule 23(a)(1), numerosity is presumed

   where a putative class has forty or more members.          Shahriar, 659

   F.3d at 252.    Plaintiffs can satisfy the numerosity requirement

   without needing to establish the exact number of class members,

   “so long as plaintiffs reasonably estimate the number to be

   substantial.”    Lewis v. Alert Ambulette Serv. Corp., No. 11-cv-442

   (JBW), 2012 WL 170049, at *9 (E.D.N.Y. Jan. 19, 2012).

              Here, Defendants do not dispute that the numerosity

   requirement is met.     Plaintiffs estimate that the Rule 23 class

   will be greater than 116 members.        (Pl. Mem. at 12.)     Plaintiffs

   rely on the records that Defendants were required to produce

   following Magistrate Judge Reyes’ Order conditionally certifying

   the collective.    (Id.; see ECF No. 29 at 10.)       Specifically,

   Defendants were ordered to provide the names, last known

   addresses, telephone numbers, e-mail addresses, and dates of

   employment of all current and former non-exempt crew members/field


                                       10
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 11 of 33 PageID #: 1605



   workers who worked for Defendants any time within the six years

   prior to the filing of the complaint through the date of the Order

   granting conditional certification.        (ECF No. 29 at 10.)

              Defendants’ records included a list of 112 current and

   former non-exempt crew members/field workers who worked for

   Defendants from October 2011 to September 2018.          (Pl. Mem. at 12;

   see ECF. No. 77, Carolan Declaration (“Carolan Decl.”) ¶ 9.)

   Because records support Plaintiffs’ estimate that the Rule 23

   class is likely to be more than 100 members, the Court finds that

   numerosity is satisfied.      See Reyes, 2016 WL 4064042, at *4

   (numerosity satisfied where records show that the class had more

   than forty members).     There are sufficiently numerous potential

   class members to make joinder impractical.         See Robidoux v.

   Celani, 987 F.2d 931, 936 (2d Cir. 1993) (“the difficulty in

   joining as few as 40 class members should raise a presumption that

   joinder is impracticable”) (citing 1 Herbert B. Newberg, Newberg

   on Class Actions: A Manual for Group Litigation at Federal and

   State Levels § 3.05, at 141-42 (2d ed. 1985)).

     II.   Commonality

              Next, the Court must find that there are “questions of

   law or fact common to the class.”        Fed. R. Civ. P. 23(a)(2).

   Plaintiffs’ claims “must depend upon a common contention of such a

   nature that it is capable of classwide resolution -- which means

   that the determination of its truth or falsity will resolve an


                                       11
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 12 of 33 PageID #: 1606



   issue that is central to the validity of each one of the claims in

   one stroke.”    Dukes, 564 U.S. at 350.      “In wage cases, the

   commonality requirement is usually satisfied where the plaintiffs

   allege that defendants had a common policy or practice of unlawful

   labor practices.”     Poplawski v. Metroplex on the Atl., LLC, No.

   11-cv-3765 (JBW), 2012 WL 1107711, at *7 (E.D.N.Y. Apr. 2, 2012).

   “Commonality may be met even though class members’ individual

   circumstances differ, so long as their injuries derive from a

   unitary course of conduct.”      Espinoza v. 953 Assocs. LLC, 280

   F.R.D. 113, 124 (S.D.N.Y. 2011) (quoting Noble v. 93 Univ. Place

   Corp., 224 F.R.D. 330, 338 (S.D.N.Y. 2004)) (internal quotation

   marks omitted).

           A. NYLL Wage and Overtime Claims

              Defendants do not dispute that the commonality

   requirement is met with respect to Plaintiffs’ claims for unpaid

   wages and unpaid overtime work.       (ECF No. 80, Nicotera Decl. ¶

   8; Def. Mem. at 3.)     Upon review of the record, the Court finds

   that the commonality requirement is met for the NYLL wage and

   overtime claims.     The Court previously found that Defendants had

   a common policy, although unofficial, of denying employees a

   lunch break while deducting an hour from their wages, and

   requiring employees to load and unload trucks when they were

   off-the-clock.    (See ECF No. 68, Memorandum and Order, dated

   September 23, 2020; see also ECF No. 29, Summary and Order,


                                       12
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 13 of 33 PageID #: 1607



   dated September 5, 2018, at 7 (finding that Defendants had a

   common policy or plan regarding their employees).)          Deposition

   testimony supports Plaintiffs’ allegations that Defendants had

   these common policies.      (See e.g., Carolan Decl., Ex. C, L.

   Moncada Dep. 27:22-28:10 (Moncada testifying that he was denied

   lunch breaks); Ex. A, E. Pino Dep. 45:2-46:15 (testifying that

   Defendants did not pay for overtime hours); Ex. E, J. Robinson

   Dep. 28:16-29:4 (testifying that he never took lunch breaks

   because Defendants deducted lunch breaks from pay); Ex. F, J.

   DeGroat Dep. 11:20-13:14 (testifying that Defendants denied

   employees pay for off-the-clock-work); Ex. B, W. Ulloa Dep.

   39:23-41:24 (same); see also ECF No. 63, M. Davis Dep. 18:16-25

   (Defendants denied employees a lunch break).)           Accordingly, the

   commonality requirement is satisfied as to Plaintiffs’ NYLL wage

   and overtime claims.

           B. WTPA Wage Notice Claim

              Pursuant to NYLL § 195(1)(a), every employer shall

   “provide his or her employees, in writing in English and in the

   language identified by each employee as the primary language of

   such employee, at the time of hiring, a notice” containing pay

   rate information.     NYLL § 195(1)(a).     Additionally, the employer

   should obtain from the employee a signed a dated written

   acknowledgement of receipt of the notice.         Id.




                                       13
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 14 of 33 PageID #: 1608



              Defendants assert that Plaintiffs’ WTPA claim does not

   meet the commonality requirement.        (Def Mem. at 5-6.)

   Defendants assert that Plaintiffs have failed to show that

   Defendants implemented a common policy or scheme in failing to

   provide Plaintiffs with compliant wage notices.          (Def. Mem. at

   5.)   Defendants argue that “to the extent an employee was not

   provided with a wage notice at the time of hire, it was due to

   administrative error, and not due to a common policy or practice

   of failing to comply with the law.”        (Def. Mem. at 6.)

              In support of their argument, Defendants cite to

   Hardgers-Powell v. Angels in Your Home LLC, 330 F.R.D. 89

   (W.D.N.Y. 2019), which held that plaintiffs failed to show

   commonality to their NYLL wage notice claim.         (Def. Mem. at 6-

   7.)   In Hardgers-Powell, Defendants produced over one hundred

   compliant notices and Plaintiffs “provide[d] no other evidence

   . . . to connect the absence of signed wage notices to an

   explicit policy or de facto practice of declining to provide new

   employees with the notice required under state law.”           Hardgers-

   Powell, 330 F.R.D. at 107.      In contrast, here, Plaintiffs

   provided evidence to connect Defendants’ failure to provide

   complaint wage notices to a common policy or practice.           For

   example, Plaintiffs provided sworn declarations attesting that

   Plaintiffs did not receive the written notice in their primary

   language, which is a requirement of the NYLL.         (ECF No. 77,


                                       14
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 15 of 33 PageID #: 1609



   Carolan Decl., Ex. R, Ulloa Decl. ¶ 18 (was not provided with

   written notice in Spanish (primary language) containing rate of

   pay, overtime rate of pay, basis for rate of pay or regular pay

   day); Ex. S, Mendoza Decl. ¶ 18 (same); Ex. P, Moncada Decl. ¶

   17 (same).)    Other Plaintiffs testified to not receiving any

   documentation or writing regarding rates of pay and overtime.

   (See Carolan Decl., Ex. J, Bright Dep. 21:18-25 (does not recall

   receiving any documentation or anything in writing about his

   overtime rate of pay); Ex. L, Ragusa Dep. 8:18-25; 9:2-10 (not

   provided with anything in writing regarding his rate of pay and

   not advised of an overtime rate).)         Additionally, Plaintiffs

   similarly attested that Plaintiffs did not receive accurate wage

   statements.    (See Carolan Decl., Ex. O, Pino Decl. ¶ 11; Ex. P,

   Moncada Decl. ¶ 12; Ex. Q, Benavidez Decl. ¶ 14; Ex. R, Ulloa

   Decl. ¶ 13; Ex. S, Mendoza Decl. ¶ 13.)         Accordingly, the Court

   concludes that Plaintiffs have shown, by a preponderance of the

   evidence, that Defendants maintained a common policy of failing

   to provide compliant wage notices in violation of New York law.

              Defendants further argue that “the vast majority of

   wage notices overwhelmingly included all information required by

   § 195(1)(a).”    (Def. Mem. at 6.)       In opposition to Plaintiffs’

   motion for class certification, Defendants produced ninety-seven

   purportedly compliant wage notices.         (See Nicotera Decl., Ex.

   1.)   A brief review of those wage forms, however, confirms that


                                       15
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 16 of 33 PageID #: 1610



   some forms were not fully compliant with NYLL § 195(1)(a) and

   were incomplete.     (See Nicotera Decl., Ex. 1, at 11, 37, 52, 53

   (missing employee’s signature), 42, 43, 76, 78 (missing rates of

   pay and/or overtime pay), 52, 73, 76, 79, 82 (missing designated

   pay day), 76 (missing employer’s name and contact information).)

   Furthermore, only one wage notice produced by Defendants

   established that the employee received the notice in the

   employee’s primary language.       (See id. at 59 (“I have been given

   this notice in English because it is my primary language.”).)

   Accordingly, even if Defendants have provided some compliant

   wage notice forms, this does not override or negate claims based

   on the non-complaint wage forms identified above.

              For the foregoing reasons, Plaintiffs have satisfied

   the commonality requirement with respect to the WTPA wage notice

   claim.   Plaintiffs and the Class members share common questions

   as to whether they received accurate pay rate notices and wage

   statements and whether any wage notices received were compliant

   with the NYLL.    Courts have consistently held that a potential

   class alleging a wage notice claim meets the commonality

   requirement.    See, e.g., Zivkovic v. Laura Christy LLC, 329

   F.R.D. 61, 69 (S.D.N.Y. 2018) (“The issues here,” including

   “whether the class members received wage notices and statements

   that were in compliance with the law will produce answers that

   apply to all plaintiffs within each subclass and drive the


                                       16
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 17 of 33 PageID #: 1611



   resolution of this litigation.”); Velez v. 111 Atlas Restaurant

   Corp., No. 14-cv-6956 (MKB) (CLP), 2016 WL 9307471, at *22

   (E.D.N.Y. Aug. 11, 2016) (finding wage notice claims involved

   issues of fact and law common to every member of the proposed

   class).     Accordingly, the Court finds that Plaintiffs also

   satisfied the commonality requirement for the WTPA wage notice

   claim. 1

              C. Uniform Reimbursement and Maintenance Claim

                With respect to the uniform reimbursement and

   maintenance claim, Defendants argue that employees were only

   required to wear safety vests, which “were provided to all

   employees and maintained by Harris Water Main.”           (Def Mem. at

   8.)   Although Defendants report that “it has long been the

   practice at Harris Water Main that all employees are provided

   with approximately five (5) t-shirts and sweatshirts . . . as

   well as a safety vest,” Defendants assert that the t-shirts and

   sweatshirts are not required to be worn as uniforms.            (Def. Mem.

   at 8.)     Further, Defendants argue that they did not violate the

   NYCRR because the clothing was made of “wash and wear”




   1      The court rejects Defendants’ contention that Plaintiffs’ WTPA wage
   notice claim is “covered” by Plaintiffs’ NYLL claim for unpaid wages and
   overtime. (Def. Mem. at 7-8.) A “Section 195 claim is legally distinct from
   [a] claim for overtime under the FLSA, [even though] both claims are based on
   the same factual predicate-namely, Defendants’ pay practices.” Figurowski v.
   Marbil Inv’rs, LLC, No. 14-cv-7034, 2015 WL 4000500, at *4 (E.D.N.Y. July 1,
   2015).


                                        17
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 18 of 33 PageID #: 1612



   materials, so Harris Water was not required to pay for

   laundering.    (Id.)

               The New York State Division of Labor Standards Minimum

   Wage Order (“Minimum Wage Order”) states that “where an employee

   purchases a required uniform, he shall be reimbursed by the

   employer for the cost thereof not later than the time of the

   next payment of wages.”      12 N.Y.C.R.R. § 142-2.5.      Moreover,

   where an employer fails to launder or maintain required uniforms

   for any employee, he shall pay such employee a weekly uniform

   maintenance rate.      Id.   The Minimum Wage Order provides that an

   employer is not required to pay the weekly uniform maintenance

   pay when the required uniforms: (1) are made of “wash and wear”

   materials; (2) may be routinely washed and dried with other

   personal garments; (3) do not require ironing, dry cleaning,

   daily washing, commercial laundering, or other special

   treatment; and (4) “are furnished to the employee in sufficient

   number . . . consistent with the average number of days per week

   worked by the employee.”      12 N.Y.C.R.R. § 146-1.7(b).

               Plaintiffs assert that commonality is satisfied as to

   the uniform maintenance claim because Class members were

   required to purchase and wear clothing bearing Defendants’ logo

   and were not reimbursed for the purchasing or laundering of such

   uniforms.   In support, Plaintiffs cite to several declarations

   submitted by Plaintiffs attesting that Plaintiffs were required


                                       18
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 19 of 33 PageID #: 1613



   to purchase and wear uniforms including sweatshirts and t-shirts

   with the company logo on them and were not reimbursed for the

   cost of purchasing or laundering the uniforms.          (See Carolan

   Aff., Ex. O, E Pino Decl. ¶¶ 13-14 (required to purchase and

   wear uniforms including sweatshirts and t-shirts with the

   company logo on them and was not reimbursed for the cost of

   purchasing or laundering the uniforms); Ex. S, Mendoza Decl. ¶¶

   15-17 (same); Ex. Q, Benavidez Decl. ¶¶ 17-19 (same); Ex R,

   Ulloa Decl. ¶ 15-17 (same); Ex. P, Moncada Decl. ¶¶ 14-16

   (same).)

              Defendants contend that commonality is not satisfied

   because there is conflicting testimony as to whether Plaintiffs

   were required to purchase uniforms that Plaintiffs were not

   reimbursed for.    (Compare Nicotera Decl., Ex. 5, E. Pino Dep.

   28:3-5 (Pino testifying that Harris Water provided uniforms to

   him); Ex. 5, J. Robinson Dep. 34:7-3 (Robinson testifying that

   he was only required to wear a safety vest, which was provided

   by Harris Water); Ex. 6, M. Davis Dep. 21:15-24:20 (Davis

   testifying that he was required to wear t-shirt and vests on the

   job site, which were provided to him), with Carolan Decl., Ex.

   I, Mendoza Dep. 31:8-14, 32:2 (Mendoza testifying that he was

   required to purchase and wear clothing with Defendant’s logo);

   Ex. O, E. Pino Decl. ¶¶ 13-14 (Pino attesting that he was

   required to purchase uniforms and was not reimbursed for


                                       19
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 20 of 33 PageID #: 1614



   purchasing uniforms); Ex. P, L. Moncada Decl. ¶ 14 (same).)             A

   court considering a Rule 23 application “may make findings with

   respect to ‘whatever underlying facts are relevant to a

   particular Rule 23 requirement’” and may weigh conflicting

   evidence to make such findings.       Damassia v. Duane Reade, Inc.,

   250 F.R.D. 152, 155 (S.D.N.Y. 2008) (citation omitted).           Any

   fact-finding “‘is not binding on the trier of facts’ on the

   merits, ‘even if that trier is the class certification judge.’”

   Id. (citation omitted).

              In the instant case, after reviewing the evidence, the

   court concludes that Plaintiffs have not carried their burden of

   showing, by a preponderance of the evidence, that Defendants had

   a common policy of not reimbursing or not paying maintenance

   fees for uniforms.     As discussed above, the record before the

   Court reveals numerous inconsistences regarding the

   reimbursement of uniforms.      Indeed, named Plaintiff Pino attests

   that he was not reimbursed for his uniform but also testified

   during his deposition that Harris Water provided him a uniform.

   (Compare Nicotera Decl., Ex. 5, E. Pino Dep. 28:3-5, with

   Carolan Decl., Ex. O, E. Pino Decl. ¶¶ 13-14.)          Moreover,

   Plaintiffs solely rely on declarations by named and opt-in

   Plaintiffs attesting that Defendants failed to pay Plaintiffs

   for maintaining and washing uniforms.        (See Carolan Aff., Exs.

   O-S.)   Plaintiffs do not provide any other evidentiary support


                                       20
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 21 of 33 PageID #: 1615



   showing that Defendants maintained a common policy of failing to

   pay maintenance fees for uniforms. 2        See Luo v. Panarium Kissena

   Inc., No. 15-cv-03642 (WFK)(ST), 2020 WL 9456895, at *8

   (E.D.N.Y. Sept. 16, 2020) (recommending denying certification as

   to uniform reimbursement and maintenance claim where

   declarations attesting to common policy of uniform violations

   were conclusory and inconsistent with other evidence), report

   and recommendation adopted sub nom. Jing Fang Luo v. Panarium

   Kissenna, Inc., No. 15-cv-3642 (WFK)(SLT), 2021 WL 1259621

   (E.D.N.Y. Apr. 6, 2021); Gregory v. Stewart's Shops Corp., No.

   14-cv-33 (TJM)(ATB), 2016 WL 8290648, at *17 (N.D.N.Y. July 8,

   2016) (recommending denying certification as to uniform

   maintenance claims where “conflicting evidence submitted by the

   parties in this case do not adequately support plaintiffs' claim

   that defendant had a company-wide policy that violated the

   uniform maintenance regulations”), report and recommendation

   adopted sub nom. Gregory v. Stewart’s Shops Corp., No. 14-cv-33,

   2016 WL 5409326 (N.D.N.Y. Sept. 28, 2016).

               For these foregoing reasons, the Court concludes that

   Plaintiffs’ NYLL claims and WTPA claim for wage notice

   violations will require “answers to the common policy and legal


   2     The Court notes one reference to Defendants’ failure to provide uniform
   maintenance fees in a deposition of Plaintiff Michael Davis. (See Carolan
   Decl., Ex. D, M. Davis Dep. 60:3-8.) This sole reference to Defendants
   failure to pay uniform maintenance fees, however, is insufficient to
   establish a common policy or scheme.


                                        21
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 22 of 33 PageID #: 1616



   questions” and these answers will “‘drive the resolution of the

   litigation’ with respect to all parties.”         Reyes v. City of Rye,

   No. 13-cv-9051 (NSR), 2016 WL 4064042, at *5 (S.D.N.Y. July 28,

   2016) (quoting Wal-Mart, 564 U.S. at 349-50); see Shahriar, 659

   F.3d at 252 (commonality requirement satisfied where plaintiffs’

   “NYLL class claims all derive from the same compensation

   policies”).    The Court also concludes that Plaintiffs failed to

   satisfy the commonality requirement for the uniform maintenance

   claim.    Accordingly, the Court finds that the commonality

   requirement is satisfied in part with regard to the wage notice

   violations.

     III. Typicality

               The Court next considers whether Plaintiffs’ claims are

   “typical” of the proposed class.         Fed. R. Civ. P. 23(a)(3).     The

   requirements of commonality and typicality “tend to merge into one

   another, so that similar considerations” are analyzed for each

   requirement.    Marisol A. v. Giulianai, 126 F. 3d 372, 376 (2d Cir.

   1997).    The “crux of both requirements is to ensure that

   ‘maintenance of a class action is economical and [that] the named

   plaintiff’s claim and the class claims are so interrelated that

   the interests of the class members will be fairly and adequately

   protected in their absence.’”       Id. (quoting Falcon, 457 U.S. at

   157).    Typicality is present when “each class member’s claim

   arises from the same course of events and each class member makes


                                       22
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 23 of 33 PageID #: 1617



   similar legal arguments to prove the defendant’s liability.”            In

   re Flag Telecom Holdings, Ltd. Sec. Litig., 574 F.3d 29, 35 (2d

   Cir. 2009) (quoting Robidoux, 987 F.2d at 936).          In a wage case,

   the typicality requirement is satisfied where the named plaintiff

   and proposed class members “were subject to the same general

   employment scheme,” and their claims are based on “the same course

   of events and legal theory.”       Garcia, 281 F.R.D. at 105.

              Defendants argue that Plaintiffs’ WTPA claims and

   uniform reimbursement claims do not meet the typicality

   requirement.    (Def. Mem. at 5-6.)      In reply, Plaintiffs argue that

   the typicality requirement is satisfied because the class members’

   claims “arise from the same conduct, and the putative class makes

   the same legal arguments with respect to Defendants’ liability.”

   (Pl. Reply Mem. at 2-3.)

              For reasons similar to the previous finding that

   commonality was satisfied, supra, the Court finds that the

   typicality requirement is met, except as to the uniform

   maintenance claim.     The current record before the Court

   establishes, by a preponderance of the evidence, that the alleged

   harms suffered by the Plaintiffs are typical of those of the class

   they seek to represent.      With respect to the WTPA wage notice

   claim, “the named plaintiffs’ and the Class members’ claims are so

   interrelated that the interests of the class members will be




                                       23
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 24 of 33 PageID #: 1618



   fairly and adequately protected in their absence.”          Falcon, 457

   U.S. at 157.

               Moreover, the typicality requirement can be satisfied

   despite factual differences among the claims if the named

   Plaintiffs allege that Defendants engaged in the same unlawful

   conduct toward them.     See Robidoux, 987 F.2d at 937 (“[T]he

   typicality requirement is usually met irrespective of minor

   variations in the fact patterns underlying individual claims.”)

   For example, Plaintiffs’ WTPA wage notice claim is typical of

   the class, even if there were variations in how the notices were

   non-complaint because the named Plaintiffs and proposed class

   members were subject to Defendants’ same common policy of

   failing to provide compliant wage notices.         See Robidoux, 987

   F.2d at 936–37 (“Typicality is usually found where the “same

   unlawful conduct was directed at or affected both the named

   plaintiff and the class sought to be represented.”).

   Accordingly, the Court is satisfied that Plaintiffs’ claims are

   “typical of the claims” of the proposed class.          Fed. R. Civ. P.

   23(a)(3).   Because the Court concludes that Plaintiffs failed to

   satisfy commonality as to the uniform maintenance claim,

   however, the Court also concludes Plaintiffs failed to establish

   typicality as to that claim.




                                       24
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 25 of 33 PageID #: 1619



     IV.   Adequate Representation

              The final requirement pursuant to Rule 23(a) is that

   “the representative parties will fairly and adequately protect

   the interests of the class.”       Fed. R. Civ. P. 23(a)(4).      The

   adequacy inquiry involves two steps: (1) the named plaintiffs

   must “demonstrate that ‘class counsel is qualified, experienced

   and generally able to conduct the litigation,’” and (2) that

   “‘there is no conflict of interest between the named plaintiffs

   and other members of the plaintiff’s class.’”         Ansoumana v.

   Gristede’s Operating Corp., 201 F.R.D. 81, 87 (S.D.N.Y. May 24,

   2001) (quoting Marisol A. v. Giuliani, 126 F.3d 372, 378 (2d

   Cir. 1997)).

              Plaintiffs’ counsel, Tarter Krinsky & Drogin LLP, has

   extensive experience representing clients in wage and hour

   actions in this Circuit.      (See Carolan Decl. ¶ 4.)      Defendants

   do not dispute the qualifications of Plaintiffs’ counsel.

   Counsel has also dedicated significant time to investigating and

   litigating Plaintiffs’ claims since October 2017.          (Carolan

   Decl. ¶¶ 6-7.) Thus, the Court concludes that Tarter Krinsky &

   Drogin LLP is competent and qualified to serve as class counsel.

              In addition to class counsel being qualified, the

   Court finds that the named Plaintiffs’ interests are not

   antagonistic to the interests of the other class members.           “A

   class representative must be part of the class and possess the


                                       25
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 26 of 33 PageID #: 1620



   same interest and suffer the same injury as the class members.”

   Amchem Prods, Inc. v. Windsor, 521 U.S. 591, 625–26 (1997)

   (quoting East Tex. Motor Freight Sys., Inc. v. Rodriguez, 431

   U.S. 395, 403 (1977)) (internal quotation marks and

   modifications omitted).      Plaintiffs and the other class members

   were subject to the same alleged unlawful employment policies

   and practices.    Moreover, there is no evidence that named

   Plaintiffs have any antagonistic interests or conflicts with

   class members and Plaintiffs have retained competent counsel.

   For these reasons, the Court is satisfied that named Plaintiffs

   and Plaintiffs’ counsel will adequately represent class members.

     V.    Ascertainability

              The Second Circuit has established a fifth

   prerequisite to class certification, “the implied

   ascertainability requirement,” which demands that a class be

   “sufficiently definite so that it is administratively feasible

   for the court to determine whether a particular individual is a

   member.”   In re Petrobas Sec. Lit., 862 F.3d 250, 260 (2d Cir.

   2017) (quoting Brecher v. Republic of Argentina, 806 F.3d 22, 24

   (2d Cir. 2015)).

              “A class is ascertainable when defined by objective

   criteria . . . and when identifying its members would not

   require a mini-hearing on the merits of each case.”          Brecher,

   806 F.3d at 24-25.     The court must be able to determine who is


                                       26
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 27 of 33 PageID #: 1621



   in the class “without having to answer numerous individualized

   fact-intensive questions.”      Fogarazzo v. Lehman Bros., 232 F.R.D

   176, 181 (S.D.N.Y. 2005) (quotation and alteration omitted).

   Defendants do not challenge the ascertainability of the class.

              Following Judge Reyes’s Order conditionally certifying

   the collective, Defendants produced a list with the names of all

   current and former non-exempt crew members/field workers who

   worked for Defendants any time within the six years prior to the

   filing of the Complaint through the date of the Order granting

   conditional certification.      (See ECF No. 29 at 10.)      This list,

   and Defendants’ ability to produce such a list containing

   objective criteria such as job title and employment dates,

   supports the Court’s conclusion that it will be administratively

   feasible for the Court to identify who is in the class.

   Accordingly, “because defendants were able to provide plaintiffs

   with list of individuals who were members of the conditionally

   certified FLSA collective action, defendants would also be able to

   create a list of individuals who are potential members” of the

   certified NYLL class.     Atakhanova v. Home Fam. Care, Inc., No. 16-

   cv-6707 (KAM)(RML), 2020 WL 4207437, at *7 (E.D.N.Y. July 22,

   2020) (citing Marin v. Apple-Metro, Inc., No. 12-cv-5274

   (ENV)(CLP), 2017 WL 4950009, at *48 (E.D.N.Y. Oct. 4, 2017)).

   Thus, the Court finds that Plaintiffs have met the

   ascertainability requirement.


                                       27
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 28 of 33 PageID #: 1622



     VI.   Rule 23(b) Requirements

              After satisfying the Rule 23(a) prerequisites, the

   proposed class must qualify under one of the three categories set

   forth in Rule 23(b).     Plaintiffs seek certification under Rule

   23(b)(3), which allows for class certification if common questions

   “predominate over any questions affecting only individual members”

   and if class resolution “is superior to other available methods

   for fairly and efficiently adjudicating the controversy.”           Fed. R.

   Civ. P. 23(b)(3).     For the reasons discussed below, the Court

   finds that common issues predominate and that the class action is

   the superior method for adjudicating the claims presented here.

           A. Predominance

              “The Rule 23(b)(3) predominance inquiry tests whether

   proposed classes are sufficiently cohesive to warrant adjudication

   by representation.”     Amchem Prod., 521 U.S. at 623.       The

   predominance requirement is “satisfied ‘if resolution of some of

   the legal or factual questions that qualify each class member’s

   case as a genuine controversy can be achieved through generalized

   proof, and if these particular issues are more substantial than

   the issues subject only to individualized proof.’”          In re Payment

   Card Interchange Fee & Merch. Disc. Antitrust Litig., 330 F.R.D.

   11, 55 (E.D.N.Y. 2019) (quoting Roach v. T.L. Cannon Corp., 778

   F.3d 401, 405 (2d Cir. 2015)).




                                       28
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 29 of 33 PageID #: 1623



              Defendants contest whether the predominance requirement

   is met.   Defendants suggest that individualized inquiries related

   to the WTPA and uniform reimbursement claims predominate over

   inquiries common to the Class.       (Def. Mem. at 11.)     In reply,

   Plaintiffs argue that the questions of whether class members were

   paid overtime for hours worked over forty hours a week, whether

   employees were provided with complete and accurate pay rate

   notices and wage statements, and whether employees were reimbursed

   for uniform costs predominate over individual issues.           (Pl. Reply

   Mem. at 8.)

              Upon review of the record and for reasons stated above,

   the predominance requirement is satisfied in this case, with the

   exception of the uniform maitenance claim.         “District courts ‘have

   routinely found that common questions predominate in wage and hour

   actions brought on behalf of a class of employees of the same

   employer challenging allegedly illegal policies and practices.’”

   Fonseca v. Dircksen & Talleyrand Inc., No. 13-cv-5124 (AT), 2015

   WL 5813382, at *5 (S.D.N.Y. Sept. 28, 2015).         Here, Plaintiffs

   challenge Defendants’ allegedly unlawful employment policies and

   practices.    For all class members, the issues of whether class

   members received earned wages, overtime pay, and complaint wage

   notices and wage statements, predominate over individualized

   inquiries.




                                       29
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 30 of 33 PageID #: 1624



              The questions at issue here predominate this case

   because Defendants will likely be liable to all parties or to

   none.   See Schear v. Food Scope America, 297 F.R.D. 114, 126

   (S.D.N.Y. Jan. 10, 2014) (holding that “class issues predominate

   over individualized issues because” if plaintiffs succeed in

   proving the alleged unlawful policy “then each of the class

   plaintiffs will likely prevail” on his or her claims (citing

   Shahriar, 659 F.3d at 253)).       Furthermore, some factual variation

   in the circumstances of the class members does not defeat the

   predominance requirement.      See Iglesias-Mendoza v. La Belle Farm,

   Inc., 239 F.R.D. 363, 373 (S.D.N.Y. 2007).         When “one or more of

   the central issues in the action are common to the class and can

   be said to predominate, the action may be considered proper under

   Rule 23(b)(3), even though other important matters will have to be

   tried separately, such as damages or some affirmative defenses

   peculiar to some individual class members.”         Tyson Foods, Inc. v.

   Bouaphakeo, 136 S. Ct. 1036, 1045 (2016)) (quoting 7AA C. Wright,

   A. Miller & M. Kane, Federal Practice and Procedure § 1778, pp.

   123-124 (3d ed. 2005)).      Nonetheless, as described above, numerous

   inconsistencies in the record prevent this Court from concluding

   that common legal and factual questions would predominate over

   Plaintiffs’ uniform maintenance claims.




                                       30
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 31 of 33 PageID #: 1625



             B. Superiority

               To proceed under Rule 23(b)(3), common questions must

   not only predominate, but a class action must also be “superior to

   other available methods for fairly and efficiently adjudicating

   the controversy.”     Fed. R. Civ. P. 23(b)(3).      “Courts routinely

   hold that a class action is superior where . . . potential class

   members are aggrieved by the same policies, the damages suffered

   are small relative to the expense and burden of individual

   litigation, and some potential class members are currently

   employed by the defendants.”       Fonseca, 2015 WL 5813382, at *6.

   Defendants argue that a class action is not superior in this case

   because there is “no indication that putative class members would

   not be able to fairly and effectively adjudicate their claims on

   an individual basis.”       (Def Mem. at 11.)

               A class action is a superior method of adjudicating

   the controversy here.      In its September 23, 2020 Order, the

   Court found, with respect to the FLSA claims, that, “litigating

   overtime claims for each of these Plaintiffs individually would

   be unduly burdensome on all parties.”        (ECF No. 68.)     Based on

   the same set of allegations and upon review of the current

   record, the court concludes that it would be unduly burdensome

   for each class member individually to litigate the NYLL claims,

   and class members might not pursue their claims because of this

   burden.    See Torres v. Gristede’s Operating Corp., No. 04-cv-


                                       31
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 32 of 33 PageID #: 1626



   3316 (PAC), 2006 WL 2819730, at *16 (S.D.N.Y. Sept. 29, 2006)

   (“Because litigation costs would likely exceed any gains from

   overtime wage recovery, class members would be unlikely to

   litigate individually.” (citations omitted)).

              Furthermore, some of the class members are current

   non-exempt employees and might not pursue their claims

   individually for fear of reprisal.        See Torres, 2006 WL 2819730,

   at *16.   Plaintiffs alleged in their complaint that Defendants

   retaliated against employees who complained about Defendants’

   alleged failure to pay earned wages.        (Am. Compl. ¶ 1.)     For

   example, Plaintiff Ulloa attested that Defendants reduced his

   hours after Ulloa complained about Defendants’ failure to pay

   overtime wages.    (Carolan Decl., Ulloa Decl. ¶¶ 5–6.)

   Accordingly, it is possible that class members would be less

   likely to pursue their claims individually.         Considering that

   the Class is estimated to be over 100 plaintiffs alleging that

   they were harmed by Defendants’ common practice or policy, the

   Court finds that a class action is superior to other methods of

   adjudicating the claims.

                                   CONCLUSION

              For the foregoing reasons, Plaintiffs’ motion for class

   certification is GRANTED in part and DENIED in part.           The Court

   appoints the named Plaintiffs as class representatives and Tarter

   Krinsky & Drogin LLP as Class Counsel.        Class counsel is permitted


                                       32
Case 1:17-cv-05910-KAM-RER Document 82 Filed 08/19/21 Page 33 of 33 PageID #: 1627



   to provide the proposed notice in English and Spanish to potential

   class members.    In accordance with the terms of this Order, the

   parties shall submit a joint proposed notice to the Court for

   review and approval in order to ensure that the drafting and

   distribution of the notice is timely, accurate, and informative.

   The parties’ jointly proposed notice shall be submitted within 30

   days of the date of this Order.       If the parties cannot come to an

   agreement, they are to submit competing proposed notices.

   Furthermore, the Defendants are ordered to disclose to Plaintiffs

   the names, last known addresses, alternate addresses, all

   telephone numbers, positions and dates of employment of all

   members of the class by 30 days from the date of this Order.

              SO ORDERED.


                                           /s/
                                      Kiyo A. Matsumoto
                                      United States District Judge
                                      Eastern District of New York
   Dated:     August 19, 2021
              Brooklyn, New York




                                       33
